Court of Appeals

FOURTH COURT OF APPEALS DISTRICT


CADENA REVEES JUSTICE CENTER                                                       7*
                                                                                   GZ
                                                                                   GD
300 DOLOROSA SUITE 3200
                                                                    r*    It       ro

                                                                     —<   -    o
SAN ANTONIO TEXAS 78205-3037                                                       -D

                                                                                            .       .     -
                                                                                   F3
                                                                                    •   •
                                                                                                .       • -



                                                                                   CO
                                                                                   IV)

RE COURT OF APPEALS NUMBER ; 04-16-00189-CV

TRIAL COURT CASE 4343


MARYANN CASTRO AND BORROWER MANUEL CASTRO


VS


MLB




PETITION FOR ORAL ARGUMENT


AND RESPONSE TO JUDGE ELLISON RULING


I MARYANN CASTRO WAS NOT A TENANT NOR WAS MANUEL CASTRO, MLB WAS NOT EVEN THE
MORTGAGE LENDER.


MLB WAS THE SERVICER WHO WAS TO SERVICE THE WELLS FARGO HOME MORTGAGE CONTRACT

WHICH BEGAN NOV 2013 WHILE ACCOUNT WAS ACTIVE IN BANKRUPTCY AND BEING PAID BY THE

TRUSTEE THE MORTGAGE IN THE AMOUNT OF 13,000 WAS TAKEN BY MLB WHO NEVER APPLIED
FUNDS TO THE PRINCIPLE LOAN OF THE WELLS FARGO HOME MORTGAGE.


MLB WAS ASKING FOR MORE MONEY THAN THE BANK CONTRACT, MANUEL CASTRO WAS THE
BORROWER AND MARYANN CASTRO WAS ON THE DEED ON TRUST. THE SUBJECT PROPERTY 1501
OLIVE WHICH WAS FINANCED BY WELLS FARGO HAD A FIXED RATE THE SERVICER WAS CHARGING AN

ADJUSTABLE RATE IN THE AMENDED BRIEF WHICH WAS TURNED IN BY MANUEL CASTRO AND
MARYANN CASTRO WAS IN THE ORDER REQUIRED AND ALSO HAS EXHIBITS OF EVIDENCE CONTRACTS
BY WELLS FARGO. THE CASTROS ARE NOT ATTORNEYS THEY ARE THE HOMEOWNER WHOS
HOMESTEAD WAS WRONGFULLY BEING OVERCHARGED BY MLB. MLB CAUSED A BREACH OF
CONTRACT AND MISAPPLIED FUNDS OVER 13,0000 AND WAS CHARGING MORE THAN THE BANK
CONTRACT.


DEC 2015 MLB TRIED TO HAVE MARYANN CASTRO EVICTED IT WAS DENIED BY JUDGE CARRASCO
WHO LOOKED AT ALL EVIDENCE ENTERED AND RULED AGAINST MLB NOW IN JUDGE ELLISON COURT